DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered. 
Claim Status
An amendment, filed 4/14/2021, is acknowledged.  Claim 1 is amended; Claims 2-3 are canceled.  No new matter is added.  Claims 1 and 5 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2014/0150734).
With respect to Claim 1, Nishiyama teaches an austenitic stainless steel, the steel having a composition, by weight%, as follows (para. 46-47, 60-79):

Claim 1
Nishiyama
Si
0.1-0.65
≤ 2.0
Mn
0.2-3.0
0.1-3.0
Ni
6.5-10.0
6-30
Cr
16.5-20.0
14-28
Cu
≤ 6.0 (excluding 0)
Optionally, ≤ 5.0
C + N
Sum ≤ 0.03 (excluding 0)
C: ≤ 0.2
Optionally, N: ≤ 0.3
Fe
Balance with impurities
Balance with impurities


Elements having compositional ranges including zero are interpreted as optional elements.  Additionally, the sum of carbon and nitrogen being ≤ 0.03 (excluding 0), is interpreted to require the presence of one or both of C and N, so long as the sum meets the claimed range.  Thus, Nishiyama teaches a stainless steel having compositional ranges falling within or overlapping each of the instantly claimed ranges and does not require any elements outside those instantly claimed.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP 
Nishiyama teaches that the austenitic steel has an average grain size of 50 microns or smaller (para. 47), and therefore teaches an average grain size overlapping an ASTM grain size number of 8 or less (equivalent to 22.5 microns or more).  It would have been obvious to one of ordinary skill in the art to select a steel with a gain size from the portion of the overlapping ranges.  MPEP § 2144.05.  
Finally, Nishiyama is silent as to the work hardening rate of the steel within a true strain range of 0.15 to 0.4.
However, as Nishiyama an austenitic stainless steel with substantially the same composition, microstructure, and grain size, the stainless steel of Nishiyama would be expected to necessarily result in a work hardening rate within a true strain rate of 0.15-0.4 falling within the claimed range.  "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  For the same reasons, the steel of 
Claim 5 recites “wherein the austenitic stainless steel has a ferritic and martensitic phase fraction of less than 1%.”  Therefore, the claim is interpreted to limit the content of ferrite and martensite, if present in the steel, but does not require the presence of ferrite and/or martensite.
Nishiyama teaches an austenitic stainless steel, and does not disclose, nor require, a content of any additional phases. (see rejection of Claim 1 above; para. 1, 46-47, 60).  Therefore, Nishiyama is interpreted to teach a microstructure with an austenite content up to 100%, falling within the claimed range.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2014/0150734) applied to Claim 1 above, in view of Kimura et al. (US 2009/0160217)(previously cited).
With respect to Claim 5, Nishiyama teaches an austenitic stainless steel, and does not disclose, nor require, a content of any additional phases. (see rejection of Claim 1 above; para. 1, 46-47, 60).  Therefore, Nishiyama is interpreted to teach a microstructure with an austenite content up to 100%, falling within the claimed range.
In the alternative, Kimura teaches a stainless steel with a composition substantially overlapping that of Nishiyama and the instant claims, and further teaches forming an austenitic steel comprising up to 100% austenite with a balance comprising ferrite and/or martensite. (para. 39, 43-52).  Thus, Kimura teaches a stainless steel comprising 0-1% phase fraction of ferrite and/or martensite, balance austenite.  Kimura teaches that metastable austenitic stainless steel has a content of 100% austenite. (para. 39).
It would have been obvious to one of ordinary skill in the art to modify the austenitic stainless steel of Nishiyama, to comprise up to 100% austenite and an optional balance of ferrite and/or martensite, as taught by Kimura, in order to obtain a metastable austenitic stainless steel.  In addition, it .

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2003/183292) in view of Nishiyama et al. (US 2014/0150734).
With respect to Claim 1, Nishiyama teaches an austenitic stainless steel with good formability (i.e. workability), the steel having a composition, by weight%, as follows (para. 1-2, 7, 16; Table 1):

Claim 1
Otsuka, Ex. D
Si
0.1-0.65
0.3
Mn
0.2-3.0
1.6
Ni
6.5-10.0
7.9
Cr
16.5-20.0
16.9
Cu
≤ 6.0 (excluding 0)
3.2
C + N
Sum ≤ 0.03 (excluding 0)
C: 0.01
Fe
Balance with impurities
Balance


Elements having compositional ranges including zero are interpreted as optional elements.  Additionally, the sum of carbon and nitrogen being ≤ 0.03 (excluding 0), is interpreted to require the presence of one or both of C and N, so long as the sum meets the claimed range.  Thus, Otsuka teaches a stainless steel having a composition falling within each of the instantly claimed ranges. Otsuka teaches that the stainless steel may be austenitic or ferritic, depending on the desired properties of the steel. (para. 7).  It would have been obvious to one of ordinary skill in the art to form an austenitic steel with the composition of Ex. D, in order to obtain a steel with desired hardness and work-hardenability. (see Otsuka, para. 7).
Otsuka is silent as to the grain size of the austenitic stainless steel.
Nishiyama teaches an austenitic steel with compositional ranges substantially overlapping those of Otsuka and the instant claim, and teaches that the steel comprises an average grain size of 50 microns or smaller (para. 47), and therefore teaches an average grain size overlapping an ASTM grain size 
It would have been obvious to one of ordinary skill in the art to modify the austenitic stainless steel of Otsuka to exhibit a grain size of 50 microns or smaller, as taught by Nishiyama, in order to improve oxide scale stability, thereby improving the corrosion resistance of the steel.  
Finally, Otsuka teaches controlling the work-hardenability of the stainless steel, to exhibit a work-hardening coefficient n, of up to 0.49, wherein a higher n-value correlates with improved work-hardenability. (para. 8, 16).  As Otsuka in view of Nishiyama teach an austenitic stainless steel with substantially the same composition, microstructure, and grain size, it would be expected to necessarily result in a work hardening rate within a true strain rate of 0.15-0.4 falling within the claimed range.  MPEP 2112.01.  
Alternatively, it would have been obvious to one of ordinary skill in the art to control the work hardening coefficient, and thus control the work hardening rate, to an optimum or workable value from the range taught by Otsuka.  MPEP 2144.05.
Claim 5 recites “wherein the austenitic stainless steel has a ferritic and martensitic phase fraction of less than 1%.”  Therefore, the claim is interpreted to limit the content of ferrite and martensite, if present in the steel, but does not require the presence of ferrite and/or martensite.
Otsuka teaches an austenitic stainless steel, and does not disclose, nor require, a content of any additional phases. (see rejection of Claim 1 above; para. 7).  Therefore, Otsuka is interpreted to teach a microstructure with an austenite content up to 100%, falling within the claimed range.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2003/183292) in view of Nishiyama et al. (US 2014/0150734) as applied to Claim 1 above, in view of Kimura et al. (US 2009/0160217)(previously cited).
With respect to Claim 5, Otsuka teaches an austenitic stainless steel, and does not disclose, nor require, a content of any additional phases. (see rejection of Claim 1 above; para. 7).  Therefore, Otsuka is interpreted to teach a microstructure with an austenite content up to 100%, falling within the claimed range.
In the alternative, Kimura teaches a stainless steel with a composition substantially overlapping that of Otsuka, Nishiyama, and the instant claims, and further teaches forming an austenitic steel comprising up to 100% austenite with a balance comprising ferrite and/or martensite. (para. 39, 43-52).  Thus, Kimura teaches a stainless steel comprising 0-1% phase fraction of ferrite and/or martensite, balance austenite.  Kimura teaches that metastable austenitic stainless steel has a content of 100% austenite. (para. 39).
It would have been obvious to one of ordinary skill in the art to modify the austenitic stainless steel of Otsuka in view of Nishiyama, to comprise up to 100% austenite and an optional balance of ferrite and/or martensite, as taught by Kimura, in order to obtain a metastable austenitic stainless steel.  In addition, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

Response to Arguments
Applicant’s arguments, 4/14/2021, with respect to the rejection(s) of claim(s) 1-3 and 5 under 35 U.S.C. 103 over Kosa in view of Dan, and further in view of Kimura have been fully considered and are 
The provisional nonstatutory double patenting rejection over U.S. App. No. 15/539874 is withdrawn as the application has been abandoned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN A HEVEY/Primary Examiner, Art Unit 1735